Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Application filed on 8/03/2018 and subsequent Preliminary Amendment filed 8/03/2018.
Claims 1-3, 5, 7-10, 13-17, 19, 21-23, and 27-28 are pending for this examination.
Claims 3, 5, 7, 10, 17, 19, and 21 were amended.
Claims 4, 6, 11-12, 18, 20, and 24-26 were cancelled.


Amendment to Specifications
The amendments to the specification received on 8/03/2018 are acceptable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/03/2018; 1/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer (US 6,496,863), herein referred to as Palmer ‘863.
Referring to claim 1, Palmer ‘863 teaches a system (see Abstract; see Fig. 1, heterogeneous computer system 100) comprising: a request input (see Figs. 2-3, client request 134); a first plurality of first nodes, each first node being a first type of processing unit, each first node operable in parallel with the other first nodes of the first plurality, each first node operable to respond directly to a request by examining data and/or metadata it holds against the request (see Fig. 1, nodes 104; see Col. 3, lines 40-54, wherein Fig. 1 depicts a distributed, parallel, heterogeneous computer system 100 with multiple frames each having multiple nodes, each node 104 being a computer itself and may be a RISC System/6000 SP workstation 106, a RISC System/6000 S70 108 or an IBM Netfinity rack-mounted node 110, i.e. different types of processing units working in parallel; see Figs. 2-3, wherein hardware monitor 130 and intermediary program 132 receive the client requests 134 and encodes them into frame commands 138; see Col. 4, lines 51-61, wherein the intermediary program takes the frame commands are interprets and encodes the commands into the diverse hardware protocols of the intended diverse node hardware 108 or 110); a second plurality of second nodes, each second node being a second type of processing unit, each second node operable in parallel with the other second nodes of the second plurality, each second node operable to respond to the request using data and/or metadata it holds and/or operable in response to data and/or metadata from one or more of the first nodes, the second type of processing node being different from the first type of processing node (see Fig. 1, nodes 104; see Col. 3, lines 40-54, wherein Fig. 1 depicts a distributed, parallel, heterogeneous computer system 100 with multiple frames each having 
As to claim 2, Palmer ‘863 teaches the system of claim 1 (see Abstract; see Fig. 1, heterogeneous computer system 100), wherein the system includes transformations to provide data and/or metadata from the first plurality of first nodes to the second plurality of second nodes (see Figs. 2-3, wherein hardware monitor 130 and intermediary program 132 receive the client requests 134 and encodes them into frame commands 138; see Col. 4, lines 51-61, wherein the intermediary program takes the frame commands are interprets and encodes the commands into the diverse hardware protocols of the intended diverse node hardware 108 or 110; Examiner points out that Palmer ‘863 is transforming client requests into frame commands which are then interpreted / transformed into the protocol / format of the intended device).
claim 3, Palmer ‘863 teaches the system of claim 1 (see Abstract; see Fig. 1, heterogeneous computer system 100), wherein the system includes: a first process head node to coordinate processing of the first plurality of first nodes, the first process head node arranged to receive all requests, and a second process head node to coordinate processing of the second plurality of second nodes; a first process head node to coordinate processing of the first plurality of first nodes; a second process head node to coordinate processing of the second plurality of second nodes, and a request broker node to receive the request from the second plurality of second nodes and to provide the request to the first plurality of first nodes; or a first process head node arranged to coordinate processing of the first plurality of first nodes and to receive the request and distribute the request to selected first nodes of the first plurality of first nodes, selected second nodes of the second plurality of second nodes arranged to receive data and/or metadata from the selected first nodes, and a composite node to generate an output from compositing results of operation of the selected second nodes (see Figs. 2-3, wherein hardware monitor 130 and intermediary program 132 receive the client requests 134 and encodes them into frame commands 138; see Col. 4, lines 51-61, wherein the intermediary program takes the frame commands are interprets and encodes the commands into the diverse hardware protocols of the intended diverse node hardware 108 or 110; Examiner points out that Palmer ‘863 is transforming client requests into frame commands which are then interpreted / transformed into the protocol / format of the intended device; see Col. 4, lines 20-32, wherein the nodes 104 are connected to an SP frame controller which facilitates communication with CWS nodes, and in which SPS switches are used to connect to neighboring SPS switches of other frames to allow for communications between different frames).
claim 5, Palmer ‘863 teaches the system of claim 3 (see Abstract; see Fig. 1, heterogeneous computer system 100), wherein a first node of the first plurality of first nodes are arranged such that a first available first node to receive the request from the request broker node is operable to trigger the first process head node to start appropriate transformations with respect to respond to the request (see Figs. 2-3, wherein hardware monitor 130 and intermediary program 132 receive the client requests 134 and encodes them into frame commands 138; see Col. 4, lines 51-61, wherein the intermediary program takes the frame commands are interprets and encodes the commands into the diverse hardware protocols of the intended diverse node hardware 108 or 110; Examiner points out that Palmer ‘863 is transforming client requests into frame commands which are then interpreted / transformed into the protocol / format of the intended device; see Col. 4, lines 20-32, wherein the nodes 104 are connected to an SP frame controller which facilitates communication with CWS nodes, and in which SPS switches are used to connect to neighboring SPS switches of other frames to allow for communications between different frames).

Referring to claim 15, Palmer ‘863 teaches a method (see Abstract) comprising: operating on a request using a first plurality of first nodes (see Figs. 2-3, client request 134), each first node being a first type of processing unit, each first node operating in parallel with the other first nodes of the first plurality, each first node operable to respond directly to the request by examining data and/or metadata it holds against the request (see Fig. 1, nodes 104; see Col. 3, lines 40-54, wherein Fig. 1 depicts a distributed, parallel, heterogeneous computer system 100 with multiple frames each having multiple nodes, each node 104 being a computer itself and may be a RISC System/6000 SP workstation 106, a RISC System/6000 S70 108 or an IBM Netfinity 
As to claim 16, Palmer ‘863 teaches the method of claim 15 (see Abstract), wherein the method includes using transformations to provide data and/or metadata from the first plurality of first nodes to the second plurality of second nodes (see Figs. 2-3, wherein hardware monitor 130 and intermediary program 132 receive the client requests 134 and encodes them into frame commands 138; see Col. 4, lines 51-61, wherein the intermediary program takes the frame commands are interprets and encodes the commands into the diverse hardware protocols of the intended diverse node hardware 108 or 110; Examiner points out that Palmer ‘863 is transforming client requests into frame commands which are then interpreted / transformed into the protocol / format of the intended device).
As to claim 17, Palmer ‘863 teaches the method of claim 15 (see Abstract), wherein the method includes: receiving all requests in a first process head node, coordinating processing of the first plurality of first nodes by the first process head node, and coordinating processing of the second plurality of second nodes by a second process head node; coordinating processing of the first plurality of first nodes by a first process head node, coordinating processing of the second plurality of second nodes by a second process head node, and receiving the request at a request broker node and providing the request to the first plurality of first nodes from the request broker node; or coordinating processing of the first plurality of first nodes by a first process head node; receiving the request and distributing the request to selected first nodes of the first plurality of first nodes, receiving data and/or metadata from the selected first nodes at selected second nodes of the second plurality of second nodes, compositing results of operation of the selected second 
As to claim 19, Palmer ‘863 teaches the method of claim 17 (see Abstract), wherein the method includes triggering the first process head node to start appropriate transformations with respect to responding to the request by a first available first node of the first plurality of first nodes to receive the request from the request broker node (see Figs. 2-3, wherein hardware monitor 130 and intermediary program 132 receive the client requests 134 and encodes them into frame commands 138; see Col. 4, lines 51-61, wherein the intermediary program takes the frame commands are interprets and encodes the commands into the diverse hardware protocols of the intended diverse node hardware 108 or 110; Examiner points out that Palmer ‘863 is transforming client requests into frame commands which are then interpreted / transformed into the protocol / format of the intended device; see Col. 4, lines 20-32, wherein the nodes 104 are connected to an SP frame controller which facilitates communication with CWS nodes, and in which SPS switches are used to connect to neighboring SPS switches of other frames to allow for communications between different frames).

Allowable Subject Matter
Claims 7-10, 13-14, 21-23, and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner finds that the prior art does not specifically teach the nodes being arranged in one-to-one relationship manner with each other, or the system being arranged as a data hypercube.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vincent et al. (US 2015/0278243) teaches a distributed storage system comprising of multiple storage nodes and uses metadata to manage the file store contents of each respective storage node, where requests to the storage node allows for create, rate, update, modify, and delete of the file stores.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183